The motion court providently exercised its discretion in deny*532ing renewal (see Inuk Lee v Ogden Allied Maintenance Corp., 226 AD2d 226, 227 [1st Dept 1996], lv dismissed 89 NY2d 916 [1996]; Leonard Fuchs, Inc. v Laser Processing Corp., 222 AD2d 280, 280 [1st Dept 1995]). Plaintiff failed to offer any reasonable excuse for his failure to have the affidavit of a nonparty eyewitness (who was deposed more than 16 months prior to the adjourned return date of defendants’ summary judgment motion) available in time to submit in opposition to the summary judgment motion (see Lee, 226 AD2d at 227). Concur — Tom, J.P., Acosta, Andrias, Freedman and Feinman, JJ.